Exhibit 10.10

QUINSTREET, INC.

2010 NON-EMPLOYEE DIRECTORS’ STOCK AWARD PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit (RSU) Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Agreement (this “Agreement”), QuinStreet, Inc. (the
“Company”) has granted you a Restricted Stock Unit Award under its 2010
Non-Employee Directors’ Stock Award Plan (the “Plan”) representing the right to
receive the number of shares of the Company’s Common Stock indicated in the
Grant Notice on the terms and conditions set forth herein and in the Grant
Notice. Defined terms not explicitly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan.

The details of your Restricted Stock Unit Award are as follows:

1. VESTING. Subject to the limitations contained herein, your Restricted Stock
Unit Award will vest as provided in your Grant Notice, provided that vesting
will cease upon the termination of your Continuous Service. Immediately upon
termination of your Continuous Service for any reason, any unvested portion of
the Restricted Stock Unit Award shall be forfeited without consideration. In
addition, if the Company is subject to a Change in Control before your
Continuous Service terminates, then all of the unvested shares subject to your
Restricted Stock Unit Award shall become fully vested immediately prior to the
effective date of such Change in Control.

2. CONVERSION INTO SHARES. Shares of Common Stock will be issued on the
applicable vesting date (or, to the extent not administratively feasible, as
soon as practicable thereafter). As a condition to such issuance, you shall have
satisfied your Tax Obligations as specified in this Agreement and shall have
completed, signed and returned any documents and taken any additional action
that the Company deems appropriate to enable it to accomplish the delivery of
such shares. In no event will the Company be obligated to issue a fractional
share.

3. TAX TREATMENT.

(a) Regardless of any actions taken by the Company, you will be ultimately
responsible for any withholding tax liabilities, whether as a result of federal,
state or other law and whether for the payment and satisfaction of any income
tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of the Restricted Stock
Unit Award, incurred in connection with the Restricted Stock Unit Award becoming
vested and Common Stock being issued, or otherwise incurred in connection with
the Restricted Stock Unit Award (collectively, “Tax Obligations”).

(b) Unless otherwise determined by the Company in its sole discretion, and
subject to applicable law, the Company shall require you to satisfy the Tax
Obligations (as defined below) by the Company deducting from the shares of
Common Stock otherwise deliverable to you in settlement of applicable portion of
the Restricted Stock Unit Award on the vesting date a number of whole shares
having a fair market value (as determined by the



--------------------------------------------------------------------------------

Company) as of the date on which the Tax Obligations arise not in excess of the
amount of such Tax Obligations determined by the applicable minimum statutory
withholding rates. The Company may in its sole discretion permit you to elect an
alternative method of satisfying your Tax Obligations with notice to the
Company, which may include the following if specified by the Company (and the
Company may with notice to you require any of the following methods): (i) by
payment by you to the Company in cash or by check an amount equal to the minimum
amount of taxes that the Company concludes it is required to withhold under
applicable law; or (ii) by the sale by you of a number of shares of Common Stock
that are issued on the applicable vesting date under the Restricted Stock Unit
Award, which the Company determines is sufficient to generate an amount that
meets the Tax Obligations plus additional shares to account for rounding and
market fluctuations, and payment of such tax withholding to the Company, and
such shares may be sold as part of a block trade with other Participants. You
hereby authorize the Company to withhold such tax withholding amount from any
amounts owing to you to the Company and to take any action necessary in
accordance with this paragraph.

(c) The Restricted Stock Unit Award is intended to qualify for the short-term
deferral exception to Section 409A of the Code described in the regulations
promulgated thereunder, and therefore shares of Common Stock will be issued
within 2 1/2 months after the taxable year in which the applicable portion of
the Restricted Stock Unit Award is no longer subject to a substantial risk of
forfeiture.

4. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, the Company shall not be obligated to deliver any Common Stock during
any period when the Company determines that the conversion of any portion of the
Restricted Stock Unit Award or the delivery of shares hereunder would violate
any federal, state or other applicable laws and/or may issue shares subject to
any restrictive legends that, as determined by the Company’s counsel, is
necessary to comply with securities or other regulatory requirements.

5. RESTRICTIONS ON TRANSFER OF AWARDS. You understand and agree that the
Restricted Stock Unit Award may not be sold, given, transferred, assigned,
pledged or otherwise hypothecated.

6. CAPITALIZATION ADJUSTMENTS. The number of shares of Common Stock subject to
your Restricted Stock Unit Award may be adjusted from time to time for
Capitalization Adjustments.

7. NO STOCKHOLDER RIGHTS. You will have no voting or other rights as the
Company’s other stockholders with respect to the shares of Common Stock
underlying the Restricted Stock Unit Award until issuance of such shares.

8. DIVIDEND EQUIVALENT UNITS. Unless otherwise determined by the Compensation
Committee of the Company’s Board of Directors in its sole discretion, you shall
not have any rights to dividends or dividend equivalents in the event that the
Company pays a cash dividend to holders of Common Stock generally.

9. AWARD NOT A SERVICE CONTRACT. Your Restricted Stock Unit Award is not an
employment or service contract, and nothing in your Restricted Stock Unit Award
shall be

 

2



--------------------------------------------------------------------------------

deemed to create in any way whatsoever any obligation on your part to continue
in the employ of the Company or an Affiliate, or of the Company or an Affiliate
to continue your employment. In addition, nothing in your Restricted Stock Unit
Award shall obligate the Company or an Affiliate, their respective stockholders,
Boards of Directors, Officers or Employees to continue any relationship that you
might have as a Director or Consultant for the Company or an Affiliate.

10. NOTICES. Any notices provided for in your Restricted Stock Unit Award or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.

11. PARACHUTE PAYMENTS.

(a) If any payment or benefit you would receive pursuant to a Change in Control
from the Company or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be equal to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order:
reduction of cash payments; cancellation of accelerated vesting of equity
awards; reduction of employee benefits. In the event that acceleration of
vesting of equity awards compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of your
equity awards (i.e., earliest granted equity award cancelled last).

(b) The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

(c) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
you and the Company within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by you or the
Company) or such other time as requested by you or the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish you and the Company with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon you and the Company.

 

3



--------------------------------------------------------------------------------

12. GOVERNING PLAN DOCUMENT. Your Restricted Stock Unit Award is subject to all
the provisions of the Plan, the provisions of which are hereby made a part of
your Restricted Stock Unit Award, and is further subject to all interpretations,
amendments, rules and regulations, which may from time to time be promulgated
and adopted pursuant to the Plan. In the event of any conflict between the
provisions of your Restricted Stock Unit Award and those of the Plan, the
provisions of the Plan shall control.

 

4